Citation Nr: 1721363	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than February 8, 2011, for additional dependency benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Portland, Oregon.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for entitlement to an effective date earlier than February 8, 2011, for additional dependency benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date earlier than February 8, 2011, for additional dependency benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2017, the Veteran's representative submitted a written statement stating that the Veteran desired to withdraw the appeal for entitlement to an effective date earlier than February 8, 2011, for additional dependency benefits.  See the March 2011 decision.  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim for an effective date earlier than February 8, 2011, for additional dependency benefits.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.





____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


